DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Brunet et al. (U.S. Publication No. 2013/0271163 A1) discloses a touch sensor which detects the presence and location of a touch or the proximity of an object within a touch-sensitive area of touch sensor.  Touch sensor 10 may include one or more touch-sensitive areas, where appropriate. Touch sensor 10 may include an array of drive and sense electrodes (or an array of electrodes of a single type) disposed on one or more substrates, which may be made of a dielectric material. Herein, reference to a touch sensor may encompass both the electrodes of the touch sensor and the substrate(s) that they are disposed on, where appropriate. Alternatively, where appropriate, reference to a touch sensor may encompass the electrodes of the touch sensor, but not the substrate(s) that they are disposed on.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “inject, using said current source, a second current in the reference capacitor and determine a second amount of time within which a resulting voltage on the reference capacitor reaches said voltage threshold; detect a change of the capacitance on the measurement capacitor using a difference between the first amount of time and the second amount of time, wherein the first amount of time is measured independently of the second amount of time.”

 
Allowable Subject Matter
2.	Claims 16-35 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “inject, using said current source, a second current in the reference capacitor and determine a second amount of time within which a resulting voltage on the reference capacitor reaches said voltage threshold; detect a change of the capacitance on the measurement capacitor using a difference between the first amount of time and the second amount of time, wherein the first amount of time is measured independently of the second amount of time.”

	Regarding claim 29, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  detecting, by the integrated circuit, a change of the capacitance on the measurement capacitor using a difference between the first amount of time and the second amount of time, wherein the first amount of time is measured independently of the second amount of time.”

	Claims 17-20, 23 and 25-27 are allowable due to their dependencies on claim 16; claim 21 is allowable due to its dependency on claim 20; claim 22 is allowable due to its dependency on claim 21; claim 24 is allowable due to its dependency on claim 23; claim 28 is allowable due to its dependency on claim 27; claims 30-35 are allowable due to their dependencies on claim 29.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866